Case 4:17-cr-00267-DPM Document 49 Filed 07/29/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

WESTERN DIVISION
UNITED STATES OF AMERICA PLAINTIFF
Vv. No. 4:17-cr-267-DPM
ERIC SCOTT KINDLEY DEFENDANT
ORDER

The Court has received another motion from Kindley for a new
lawyer. The Court directs the Clerk to file the attachment ex parte
and under seal. And the Court directs Kindley’s lawyer to send him
this Order.

So Ordered.

TPrrvanstelf
D.P. Marshall i
United States District Judge

29 Tihs 2014

 

 
